Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered September 13, 1995, convicting defendant, after a jury trial, of arson in the second degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Ample evidence was presented at trial to support the jury’s finding that defendant intended to damage the building when he set the fire in his *700apartment and. did not merely intend to damage his wife’s possessions, including evidence that the wife’s clothing was strewn about the apartment and was used as the vehicle to spread the fire throughout the apartment; that defendant locked the door and left the apartment after starting the fire; and that he telephoned his mother-in-law and told her to tell his wife that the apartment was burning.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.